Dove, J. Medical Surgical Clinic, claimant, presented its statement in the amount of $139.50 to the Illinois Department of Public Aid for services rendered to R. W. Curtis. Claimant had prepared and filed with the Illinois Department of Public Aid a voucher for services rendered. Payment was refused, however, for the reason that there were no funds available, as the appropriation for the 73rd biennium had lapsed. A Departmental Report was filed, which stated that the said Department had not paid the sum of $139.50; and, further, that the claim was just and valid, and claimant was entitled to payment. Subsequently a stipulation was entered into between claimant and the Attorney General of the State of Illinois, which found that claimant was entitled to be reimbursed for services rendered the patient, R. W. Curtis, in the amount of $139.50. It appears that the sole reason for not paying claimant was that the appropriation for the 73rd biennium had lapsed. Claimant is hereby awarded the sum of $139.50.